655 S.E.2d 715 (2007)
STATE
v.
Dane LOCKLEAR, Jr.
No. 578A05.
Supreme Court of North Carolina.
November 16, 2007.
William P. Hart, Jr., Valerie Spalding, Special Deputy Attorney Generals, L. Johnson Britt, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 14th day of November 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Dane Locklear, Jr.) shall have up to and including the 16th day of January 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 16th day of November 2007."